DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 11/29/2021.
Claims 23-42 are pending. Claims 1, 31 and 38 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claims 26-29, 32, 34, 36-37, 39 and 42 are objected to because of the following informalities: 
In claim 26, line 1, it is suggested to change “a first reference signal” and “a first beam” into --the first reference signal-- and --the first beam-- respectively because the terms were already introduced in the base claim.
In claim 27, line 1, it is suggested to change “a second communication link” into --the second communication link-- because the term was already introduced in the base claim.
In claim 28, line 1, it is suggested to change “an indication” and “a network” into - into --the indication-- and --the network-- respectively because the terms were already introduced in the base claim.
In claim 29, line 1, it is suggested to change “an indication” and “a network” into - into --the indication-- and --the network-- respectively because the terms were already introduced in the base claim.
Similar issues with the articles are found in claims 32, 34, 36-37, 39 and 42. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-26, 28, 31-34, 36, 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al (US 2015/0223282) in view of Park (US 2016/0183233), and/or further in view of Li et al (US 2016/0249235).
Regarding claims 23, 31 and 38, Vajapeyam a wireless transmit/receive unit (WTRU), comprising: 
a processor (par 63; e.g. processor) configured to:
receive a plurality of reference signals (fig. 6 & par 60; receiving reference signals from eNB 610), wherein a first reference signal is related to a first beam associated with a first communication link between a node and the WTRU (par 34; e.g. UE 102 is connected to the SeNB 108, hence first communication link), and wherein a second reference signal is related to a second beam associated with a second communication link between the node and the WTRU (par 34; e.g. UE 102 is connected to the MeNB 106, hence second communication link);
determine a failure of the first beam (par 83; in one example, the UE may detect an RLF of a connection with the SeNB / SCG RLF of first communication link by one or more failures);
in response to the determination:
provide an indication to a network of a reason for the failure using the second beam of the second communication link (par 83; e.g. at 1406, the UE may transmit an indication of the SCG RLF to the MeNB; it is obvious the indication is sent to the eNB using the connection with the MeNB, hence using the second communication link); and 
perform a recovery action for the first beam associated with the first communication link (par 91; e.g. UE may re-establish connection with the SeNB / S-RLF recovery, hence recovery of the first communication link).
Although Vajapeyam discloses a recovery action to re-establish the first beam, Vajapeyam does not specifically disclose:
a beam refinement or a beam training procedure in the recovery action.
However, Park in an example discloses:
In par 251, when the terminal 200 detects the RLF, the terminal performs beam searching for substantial RLF recovery, thus a recovery action for the beam is performed on the communication link.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Park with the electronic system of Vajapeyam. One is motivated as such to provide a better propagation characteristic (Park, par 123).
The combination also discloses a method performed by the WTRU and a computer readable storage medium for performing the method similarly to the rejection mapping above.

Regarding claims 24, 32 and 39, Park discloses:
wherein the processor is configured to receive the first reference signal in association with a first supervision process associated with the first beam (par 126; base station operates a plurality of beams and allocates beam identifiers IDs and unique beam RSs; also see par 137).

Regarding claims 25, 33 and 40, Vajapeyam discloses:
wherein the processor is configured to determine the failure of the first beam based on a reference signal threshold (par 83; measured radio link quality (e.g., downlink quality) degradation of a link with the SeNB below a threshold resulting in high control channel error probability).

Regarding claim 26 and 34 Park discloses:
wherein the processor receives a first reference signal related to a first beam associated with the first communication link between a transmission/reception point and the WTRU (fig. 13 & par 116-117; each BSS transmits a unique beam RS; the terminal transmits the uplink beam in a direction in which the strength of the beam RS is input to be largest).

Regarding clams 28, 36 and 42, the combination discloses the subject matter in claims 23, 31 and 38, without explicitly discloses:
wherein the processor provides an indication to a network of a reason for the failure comprising an identity of a failed supervision process.
However, Li discloses:
 wherein the processor provides an indication to a network of a reason for the failure comprising an identity of a failed supervision process (par 143; in one example, the radio link failure report includes an identifier of the re-establishment cell and the re-establishment failure reason).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Li with the electronic system of Vajapeyam and Park. One is motivated as such to diagnose connection problem (Li, par 4).

Claims 29-30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al (US 2015/0223282) in view of Park (US 2016/0183233), further in view of Li et al (US 2016/0249235) or in view of Park et al (US 2018/0007574, hereinafter Park’574).
Regarding claims 29, 30 and 37, the combination discloses the subject matter in claims 23 and 31, without explicitly discloses:
wherein the processor provides an indication to a network using a resource that is configured to the WTRU, wherein the resource is an uplink signal preamble.
However, Park’574 discloses:
wherein the processor provides an indication to a network using a resource that is configured to the WTRU (par 484; the eNB may allocate time/frequency resources to the UE transmitting the RRM measurement), wherein the resource is an uplink signal preamble (par 480; the eNB may transmit RACH preamble set information for the UE).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Park’574 with the electronic system of Vajapeyam and Park. One is motivated as such to provide scheduling information (Park’574, par 76).

Allowable Subject Matter
Claims 27, 35 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619